Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 1 of 25 PageID #: 1564




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BLIX INC.,                                  )
                                            )
                  Plaintiff,                )   C.A. No. 19-1869-LPS
                                            )
        v.                                  )   JURY TRIAL DEMANDED
                                            )
APPLE INC.,                                 )
                                            )
                  Defendant.                )

  DEFENDANT’S BRIEF IN SUPPORT OF ITS FURTHER MOTION TO DISMISS
 PLAINTIFF’S PATENT INFRINGEMENT CLAIM UNDER FED. R. CIV. P. 12(b)(6)

OF COUNSEL:                                 David E. Moore (#3983)
                                            Bindu A. Palapura (#5370)
Daniel G. Swanson                           POTTER ANDERSON & CORROON LLP
Jason C. Lo                                 Hercules Plaza, 6th Floor
Jennifer J. Rho                             1313 N. Market Street
Raymond A. LaMagna                          Wilmington, DE 19801
GIBSON, DUNN & CRUTCHER LLP                 Tel: (302) 984-6000
333 South Grand Avenue                      dmoore@potteranderson.com
Los Angeles, CA 90071                       bpalapura@potteranderson.com
Tel: (213) 229-7000
                                            Attorneys for Defendant Apple Inc.
Cynthia E. Richman
Amalia Reiss
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036
Tel: (202) 995-8500

H. Mark Lyon
GIBSON, DUNN & CRUTCHER LLP
1881 Page Mill Road
Palo Alto, CA 94304
Tel: (650) 849-5300

Chris Whittaker
GIBSON, DUNN & CRUTCHER LLP
3161 Michelson Drive
Irvine, CA 92612
Tel: (949) 451-3800

Dated: January 22, 2021
7012034 / 49651
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 2 of 25 PageID #: 1565




                                              TABLE OF CONTENTS

                                                                                                                                 Page

I.     NATURE AND STAGE OF THE PROCEEDINGS ........................................................ 1

II.    INTRODUCTION AND SUMMARY OF ARGUMENT ................................................ 1

III.   STATEMENT OF FACTS AND PATENT BACKGROUND ......................................... 2

IV.    LEGAL STANDARDS ..................................................................................................... 3

V.     ARGUMENT ..................................................................................................................... 4

       A.        Independent System Claim 27 of the ’284 Patent Is Patent Ineligible .................. 5

       B.        Dependent Claims to Claim 17, and Parallel System Claims, Are Ineligible........ 7

       C.        Independent Claim 1 of the ’284 Patent Is Patent Ineligible ............................... 11

       D.        The Asserted Dependent Claims to Claim 1 Also Are Patent Ineligible ............. 14

VI.    CONCLUSION ................................................................................................................ 20




                                                                 i
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 3 of 25 PageID #: 1566




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Affinity Labs of Tex., LLC v. Amazon.com Inc.,
    838 F.3d 1266 (Fed. Cir. 2016)............................................................................................6, 14

Alice Corp. v. CLS Bank Int’l,
    573 U.S. 208 (2014) ......................................................................................................... passim

ChargePoint, Inc. v. SemaConnect, Inc.,
   920 F.3d 759 (Fed. Cir. 2019)....................................................................................................3

Elec. Power Grp. v. Alstom S.A.,
   830 F.3d 1350 (Fed. Cir. 2016)..................................................................................................4

Intellectual Ventures I LLC v. Capital One Bank,
    792 F.3d 1363 (Fed. Cir. 2015)..................................................................................................5

Intellectual Ventures I LLC v. Capital One Fin. Corp.,
    850 F.3d 1332 (Fed. Cir. 2017)..................................................................................................4

Intellectual Ventures I LLC v. Symantec Corp.,
    234 F. Supp. 3d 601 (D. Del. 2017) ................................................................................. passim

Intellectual Ventures I LLC v. Symantec Corp.,
    100 F. Supp. 3d 371 (D. Del. 2015) ...........................................................................................5

Intellectual Ventures I LLC v. Symantec Corp.,
    838 F.3d 1307 (Fed. Cir. 2016)............................................................................................5, 13

Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
  566 U.S. 66 (2012) ...................................................................................................................14

Mortg. Grader, Inc. v. First Choice Loan Servs.,
  811 F.3d 1314 (Fed. Cir. 2016)............................................................................................5, 13

In re TLI Commc’ns LLC Patent Litig.,
    823 F.3d 607 (Fed. Cir. 2016)....................................................................................................6

Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC,
   874 F.3d 1329 (Fed. Cir. 2017)................................................................................................14

Versata Dev. Grp., Inc. v. SAP Am., Inc.,
   793 F.3d 1306 (Fed. Cir. 2015)............................................................................................4, 14




                                                                    ii
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 4 of 25 PageID #: 1567




Walker Digital, LLC v. Google,
   66 F. Supp. 3d 501 (D. Del. 2014) .......................................................................................5, 13

Statutes

35 U.S.C. § 101 ...................................................................................................................... passim




                                                                    iii
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 5 of 25 PageID #: 1568




I.        NATURE AND STAGE OF THE PROCEEDINGS

          On November 30, 2020, the Court granted in part Apple’s motion to dismiss, including

by ruling that claim 17 of U.S. Patent 9,749,284 (the “’284 patent”)1 was drawn to patent-

ineligible subject matter. (E.g., D.I. 42 at 15.) The Court directed the parties to confer as to

which other claims of the ’284 patent Blix still asserts against Apple. (D.I. 43, 47.) Blix now

purports to assert 26 claims of the ’284 patent, nos. 1–5, 7–11, 13–15, 18, 21–24, 28–30, 33–37.2

Apple hereby moves to additionally dismiss each of those claims as patent ineligible.

II.       INTRODUCTION AND SUMMARY OF ARGUMENT

          The Court correctly found that claim 17 is directed to the abstract idea of using a proxy to

facilitate anonymous communications, that it lacks any added inventive concept, and that it is

patent ineligible. Stripped of their verbose technical jargon, each of Blix’s 26 other asserted

patent claims merely recites the same age-old abstract idea—a routine process in human

communication that can be easily performed by a human being using pen and paper. And, like

claim 17, these asserted claims do not add elements that convey any inventive concept, do not

add any new or unconventional features, and do not solve a technological problem in the prior

art. Rather, each of them recites existing conventional elements and defines limitations by

reference to the known art. And in other cases, the dependent claims require little more than that

the abstract idea be placed into use. Of course, merely adding language to “do it on a computer”

to otherwise ineligible abstract subject matter does not render it patent eligible. Blix’s patent

infringement claim should therefore be dismissed entirely and with prejudice.




1
     A copy of the ’284 patent is attached as Exhibit 3 to Blix’s Amended Complaint (D.I. 13).
2
  Claims 11, 14, 15, 23, 24, and 35 were not identified in Blix’s Amended Complaint (see D.I.
13, ¶ 207) and are thus newly added to this litigation by Blix.
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 6 of 25 PageID #: 1569




III.   STATEMENT OF FACTS AND PATENT BACKGROUND

       As described in detail below, the additional claims challenged in this motion suffer from

the same shortcomings that rendered claim 17 ineligible. Those claims fall into three categories.

       First, Blix now asserts a number of claims (nos. 18, and 21–24) that are dependent on

claim 17 that the Court found ineligible. Whereas claim 17 claimed the abstract idea of using a

proxy to facilitate anonymous communications, these dependent claims merely describe

scenarios in which the proxy is put to use or specify a conventional and obvious step one would

usually take in facilitating communications. For example, dependent claim 18 merely states that,

after the proxy of claim 17 is setup, it is “not followed by a communication”—the proxy is

established but never used. And conversely, claim 22 covers that, when the method of claim 17

is performed, the system further performs a rule to use one of the addresses already described in

claim 17: the “private interaction address of said first party” (the user), the “public interaction

address of said first party,” or the “interaction address of second party.” Given that the point of

an anonymous proxy facilitator is to forward communications to the “private” address of the

party who wishes to remain anonymous, these limitations hardly disclose anything novel or

inventive. Similarly, claim 23 covers just adding “a communication preference” to one of those

addresses, which again is something one would do anyway as a proxy (and has long been done).

       Second, Blix asserts dependent claims (nos. 28–30, and 33–37) to independent claim 27.

But those claims merely recite systems for performing the “controlled pre-interaction” method of

claim 17. In other words, these claims merely state that generic elements such as a “user

interface, input device, [or] computer networking terminal,” “storage memory,” and a

“microprocessor” can be “configured” to perform the abstract tasks recited in claim 17. Id.

25:59–26:28. Thus, these claims restate the first category, but drafted in “system” form.




                                                  2
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 7 of 25 PageID #: 1570




       Third, Blix asserts independent claim 1 and asserted dependent claims 2–5, 7–11, and

13–15. Claim 1 is nearly twice the length of claim 17, but upon closer reading, half of claim 1

merely mirrors the elements of ineligible claim 17 that prepare for the communication via a

proxy, and the other half of claim 1 recites using that proxy (e.g., “receiving an incoming

communication” and then “performing an outgoing communication”). See ’284 patent at 21:31–

47, 21:62–22:6. Thus, similar to the other dependent claims described above, claim 1 recites the

abstract proxy communication of claim 17, and then states that the proxy is actually put into use.

       In sum, and as described in further detail below, all of the ’284 patent claims rely on and

include at their core the same abstract idea and elements this Court has held patent ineligible.

IV.    LEGAL STANDARDS

       A two-step “framework” distinguishes patents that claim ineligible abstract ideas under

35 U.S.C. § 101. Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014). At step one, the

Court determines if claims are directed to an abstract idea. Id. If so, at step two, the Court

determines if the claims contain an “inventive concept” that “transform[s] the nature of the

claim” to be patent-eligible. Id. To succeed, this concept must be “sufficient to ensure that the

patent in practice amounts to significantly more than a patent” on just the abstract idea. Id. at

217–18. This concept must be more than “well-understood, routine, conventional activities.” Id.

at 225. “Simply appending conventional steps, specified at a high level of generality, [is] not

enough to supply an inventive concept.” Id. at 222 (quotes omitted, emphasis in original).

       Section 101 eligibility of patent claims can be decided on a motion to dismiss when, as

here, “there are no factual allegations that, taken as true, prevent resolving the eligibility question

as a matter of law.” ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 765 (Fed. Cir. 2019).




                                                  3
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 8 of 25 PageID #: 1571




V.     ARGUMENT

       The Court already has held that the claim at the core of the ’284 patent “is directed to the

abstract idea of using a proxy to facilitate anonymous communications.” (D.I. 42 at 8.) And the

idea and elements of the “controlled pre-interaction” of claim 17 are at the heart of each of ’284

patent’s other asserted claims, each of which is directed to the same abstract idea. Thus, the

issue for the Court now is whether these claims include any material additional limitations, and if

so, whether the additional limitations change that underlying idea (i.e., so that the claim is no

longer directed to the abstract idea of using a proxy to facilitate anonymous communications) or

add an “inventive concept” that “transforms” it to be patent-eligible. E.g., Alice, 573 U.S. at 217.

       Tellingly, neither the ’284 patent nor its file history ever identify what problem in the

prior art is solved by its claims. Rather, the claims recite (albeit in jargon) conventional elements

typically used to relay messages by proxy. See Intellectual Ventures I LLC v. Capital One Fin.

Corp., 850 F.3d 1332, 1338 (Fed. Cir. 2017) (courts “evaluate the focus of the claimed advance

over the prior art to determine if the claim’s character as a whole is directed” to an abstract idea);

Intellectual Ventures I LLC v. Symantec, 234 F. Supp. 3d 601, 607 (D. Del. 2017) (claims omit

“concrete details that limit the claimed invention to a specific solution to [a] problem”).

       Nor do these claims “require a new source or type of information or new techniques for

analyzing it.” Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016). And none

of the claims purport to “improve some existing technological process or solve some

technological problem.” See Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334

(Fed. Cir. 2015). Nor do the limitations, “taken individually or in combination” recite “specific

programming, tailored software, or meaningful guidance for implementing the abstract

combination.” See Capital One, 850 F.3d at 1342.




                                                  4
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 9 of 25 PageID #: 1572




       Rather, “entry of data into a computer database, the breakdown and organization of that

entered data according to some criteria . . . and the transmission of information derived from that

entered data . . . all through the use of conventional computer components such as a database and

processors, operating in a conventional manner” do not “confer patent eligibility.” Intellectual

Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1371 (Fed. Cir. 2015) (quotes omitted).

       In sum, while the asserted ’284 patent claims may be drafted to sound technical, they are

each directed to the same abstract idea as ineligible claim 17 and lack any added inventive

concept. These claims are little different from those this Court and the Federal Circuit have held

ineligible. See, e.g., Walker Digital, LLC v. Google, 66 F. Supp. 3d 501, 504, 507–09 (D. Del.

2014) (claims to rules to “facilitate an exchange” between “two anonymous parties” ineligible);

Mortg. Grader, Inc. v. First Choice Loan Servs., 811 F.3d 1314, 1324 (Fed. Cir. 2016) (relaying

“anonymous” communications was abstract); Intellectual Ventures I LLC v. Symantec Corp., 838

F.3d 1307, 1313–17 (Fed. Cir. 2016) (same for filtering and distributing email); Intellectual

Ventures I LLC v. Symantec Corp., 100 F. Supp. 3d 371, 385, 391 (D. Del. 2015) (ruling same

claims were abstract), aff’d in part, 838 F.3d 1307; D.I. 17 at 13 & n.10 (citing further cases).

       A.      Independent System Claim 27 of the ’284 Patent Is Patent Ineligible

       Independent claim 27 is no more than ineligible claim 17 redrafted into system form.

Claim 27 is directed to the same abstract idea as ineligible method claim 17 and shares every

limitation of that ineligible claim (see blue below). Claim 27 only adds only generic,

conventional system components like a “user interface,” “input device,” “networking terminal,”

“storage memory,” and “microprocessor” (see green below). As the Supreme Court has held,

however, neither redrafting as a system claim nor adding conventional, “purely functional and

generic” hardware can lift a claim from the abstract. Alice, 573 U.S. at 226.




                                                 5
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 10 of 25 PageID #: 1573




       Where, as here, “the system claims recite a handful of generic computer components

configured to implement the same [abstract] idea” then “they too are patent ineligible under

§ 101.” Alice, 573 U.S. at 226–27. Here, claim 27 as shown above describes the system “in

purely functional terms” with “tangible components” merely “a conduit for the abstract idea.” In

re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016); see also Affinity Labs of

Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1271 (Fed. Cir. 2016) (claims “written in largely


                                                6
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 11 of 25 PageID #: 1574




functional terms” were abstract); Symantec, 234 F. Supp. 3d at 607 (“The claims simply rely on

functional language . . . .”). Claim 27 is thus ineligible for the same reason as claim 17. (See

D.I. 42 at 8; D.I. 17 at 14 (addressing elements shared with claim 17).)

       B.      Dependent Claims to Claim 17, and Parallel System Claims, Are Ineligible

       Blix now asserts five dependent claims of claim 17 (nos. 18, 21–24) and eight dependent

claims from parallel system claim 27 (nos. 28–30, 33–37). But none of these claims add

inventive concepts or change the ineligible abstract idea to which claims 17 and 27 are directed.3

       Claims 18 and 30 depend from method claim 17 and system claim 27 respectively, and

each adds the same limitation that the pre-interaction “is not followed by a communication.”

’284 patent at 24:60–61, 26:58–59. That is, the claimed setup work is done, but for whatever

reason, the anonymous communication never occurs. If setting up a proxy for anonymous

communication per claim 17 is not patent-eligible, then it cannot be that setting up a proxy for

communication and then not using it somehow is patent eligible. In the real-world terms the

Court cited (D.I. 42 at 8), a prospective buyer could decide not to call a seller’s agent, or a

prospective tenant might never email a landlord. A failure to communicate is not an “inventive

concept” and does not here change the underlying abstract idea or elevate it to eligibility.

       Claims 21 and 33—this pair of dependent claims take the same idea as claims 17 and 27,

but adds a “rule” requiring a “predefined response” of “recording a communication; converting a

communication to another format; [or] forwarding a communication to said private interaction




3
  For each pair of claims below, the system claims that depend from claim 27 (e.g., claims 33–
35, 37) each contain the same added limitation as their method counterpart (e.g., claims 21–24),
except they also add “a microprocessor” or “memory” “configured” to perform the added
limitation. These “purely functional and generic” hardware components cannot, of course, lift a
claim from the abstract, for the reason discussed above. Alice, 573 U.S. at 226.


                                                  7
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 12 of 25 PageID #: 1575




address of said first party.” ’284 patent at 25:7–13, 27:5–10.4 Parsing through the jargon,5 these

dependent claims do little to limit the scope of the independent claims beyond requiring that the

proxy system of claim 17 be actually put into use. That is, if the proxy were pressed into service

to forward a message to a private address, the initial message would likely be “recorded” (for

how else can it be forwarded?), likely “converted” to another format (from the original message

to the one that is received at the private address), and also likely “forwarded” (from the public

address to the private one). Given the Court’s ruling as to Claim 17, claims that simply require

that the proxy be placed into service cannot be said to add “inventive concepts.” After all, if

ineligible subject matter can transform into being eligible simply by adding a limitation to “do”

or “carry out” the ineligible subject matter, Section 101 would lose all meaning.

       Claims 22 and 34—this pair of claims also is directed to the same idea as claim 17 and

covers requiring that the public or private addresses identified in claim 17 be used in some way.

Specifically, the claims add “performing at least one predefined rule” with respect to the user’s

“private interaction address,” a user’s “public interaction address,” or the “address” of a

“second” party with whom the user will communicate. ’284 patent at 25:15–22, 27:13–21. Here

too, the claims’ jargon (“performing . . . predefined rule”) is just a confusing way of saying that,

in response to a message, the system should do something (and it does not matter what) with the

private, public, or second-party address. Of course, if the ineligible proxy method of claim 17


4
   An “interaction address,” although sounding technical, is defined in the patent as just a phone
number, email address, or other conventional address. ’284 patent at 2:1–26. Naturally, a
“private interaction address” is one that the user wishes to keep private or only “controllably”
(i.e., selectively) disclose, while a “public interaction address” is one “the user may distribute or
publish” to others. Id. at 2:21–26.
5
  As an initial matter, the claim’s “rule” and “predefined response” jargon is merely a confusing
way of saying that the proxy is configured such that “when one thing happens (i.e., a message is
received), another thing (i.e., recording a communication, converting the communication format,
or forwarding a communication) should happen as result.”


                                                  8
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 13 of 25 PageID #: 1576




were actually used, this “rule” necessarily would be performed. For example, requiring that mail

be forwarded to the private address, forwarding only messages from addresses “on the list”

defined in claim 17, or allowing only contacts that meet certain criteria to be “on the list,” etc.

would all appear to satisfy this claim. At bottom, these claims thus simply cover carrying out

claim 17 in the most obvious way possible. And, per the above, simply saying “now do it” or

“add a rule” cannot transform a claim from ineligible and abstract to non-abstract and inventive.

       Claims 23 and 35—Ineligible claim 17 broadly described using a proxy to facilitate

anonymous communications by forwarding to a private address communications sent to a public

one. Claims 23 and 35 describe the entirely unoriginal concept that a user of this proxy system

might want to designate how the communications should be sent. Stated in terms of the patent’s

jargon, claims 23 and 35 merely require adding a “communication preference” or “alternative”

communication preference with respect to the private, public, or “second party” addresses. ’284

patent at 25:25–34, 27:24–28:2. Of course, it is hardly new or inventive to indicate how one

prefers to communicate—people have been doing so for millennia. For example, a university

professor who resides in one location during much of the year, and a different location in the

summer, may designate different communication instructions for the summer. Or one user may

prefer a phone call while another prefers messages in writing. Blix did not invent selecting a

communication preference, nor does doing so change or transform this abstract idea.

       Claims 24 and 37—like the prior pair of claims, this pair also adds a “communication

preference,” this time specifically related to a user’s “public interaction address,” which is

determined during the “pre-interaction” process of claim 17. ’284 patent at 25:36–40, 28:4–9.

For example, the university professor above could indicate which public address to use (a P.O.

box, or a university or home address). Thus, for the same reason a “communication preference”




                                                  9
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 14 of 25 PageID #: 1577




in claims 23 and 35 neither changes the abstract idea of claim 17 nor adds an inventive concept,

adding a “communication preference” here to one’s public address does not transform the claims.

       And the result is the same with the other asserted dependent system claims for which

there is no exact matching asserted analog dependent “method” claim—the added claim elements

do not add any inventive concept or change that these claims remain “directed to the abstract

idea of using a proxy to facilitate anonymous communications” (see D.I. 42 at 8).

       Claim 28—Whereas independent claim 27 covers a system “for performing a controlled

pre-interaction between a first party and at least one second party” (i.e., the method of ineligible

claim 17 as discussed above), claim 28 adds being able to send an actual communication. ’284

patent at 26:30–38. Specifically, as stated in the patent’s jargon, claim 28 adds “a networking

terminal configured for performing a controlled outgoing communication … from said first party

to said second party” using the addresses identified for anonymous communication above. Id.

Of course, the claim is still “directed to the abstract idea of using a proxy to facilitate anonymous

communications” (D.I. 42 at 8). And adding conventional means of sending an outgoing

communication is not inventive—people have been communicating since the dawn of humanity.

Surely with the “pre-interaction” setup accomplished that the Court has held to be abstract and

patent ineligible, adding the ability to “also send out a message” does not convey eligibility.

       Claim 29 is directed to the same ineligible idea as claim 17, but adds conventional

components to facilitate actually receiving a communication. That is, it is similar to claim 28

above except it adds “a networking terminal configured to receive” an incoming communication

(versus to send one). ’284 patent at 26:40–42. While claim 29 specifies options for the

“networking terminal,” id. at 26:44–56, these are all merely generic, functional descriptions of

what communication terminals conventionally do. For example, being “configured for receiving




                                                 10
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 15 of 25 PageID #: 1578




said incoming communication” or to “identify[] that said incoming communication was

received” or to “access[]” the related address records. See id. But the Supreme Court is clear—

mere recitation of generic computer components “cannot transform a patent-ineligible abstract

idea into a patent-eligible invention.” Alice, 573 U.S. at 223. Reciting “specific hardware” in

“purely functional and generic terms” as in claims 28 and 29 “add nothing of substance to the

underlying abstract idea.” Id. at 226–227. Thus, claim 29 adds nothing inventive.

       Claim 36 is also directed to the same abstract idea of facilitating proxy communications,

but also fails to add any inventive concept. It adds only “computer storage memory” configured

to store “a notification” that can be sent to, for example, recipients of messages. ’284 patent at

28:5–10. These “notifications” can be text, data, audio, video, etc.—all conventional formats.

Id. But, as with claims 28 and 29 above, adding a generic computer component like “storage

memory,” recited in functional terms to perform its conventional role does not convey patent

eligibility. Alice, 573 U.S. at 223, 226–227. And of course, having and storing a preset notice

was well known even before AOL popularized “You’ve got mail!” in 1989, 25 years before the

’284 patent was filed. Blix hardly invented the out-of-office message or answering machine.

       In sum, despite added limitations, each of the above dependent method and system claims

remain, “directed to the abstract idea of using a proxy to facilitate anonymous communications”

(D.I. 42 at 8) without reciting any inventive concept. They are therefore patent ineligible.

       C.      Independent Claim 1 of the ’284 Patent Is Patent Ineligible

       Independent claim 1 recites a “method of performing [the] controlled reciprocating

communication” itself—i.e., the communication for which ineligible claim 17 is the setup. As

shown below (in blue), claim 1 recites every element of ineligible claim 17 (the “pre-

interaction”), only adding elements for the “interaction” itself—e.g., “receiving an incoming




                                                 11
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 16 of 25 PageID #: 1579




communication” and then “performing an outgoing communication.” ’284 patent at 21:31–47,

21:62–22:6.6 As such, claim 1 is “directed to the [same] abstract idea of using a proxy to

facilitate anonymous communications” (D.I. 42 at 8), it merely adds the “communications.”




6
  The “communications” covered by the patent’s claims are equally conventional, including, for
example, phone calls, email, texts, etc. ’284 patent at 1:47–67. And a “controlled
communication” is merely one “performed from a particular selectable public interaction
address”—that is, a communication sent from a user’s public address. Id. at 2:27–31.


                                               12
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 17 of 25 PageID #: 1580




        The steps added to claim 1 over claim 17 (processing a communication, shown in green

above) can “could all be performed by humans without a computer.” Mortg. Grader, 811 F.3d at

1324.7 As the Court held for claim 17 (D.I. 42 at 8), a human could:

       “receiv[e] an incoming communication” to a client’s public address (claim 1, part (d));

       “identify[] that [it] was received” at that address (id., part (e));

       “access[]” their records to identity the client and the client’s private address (id., part (f));

       “perform[] an outgoing communication” for the client back to the sender (id., part (i));

       where “said outgoing communication” is from the client’s public address (id., part (j)).

        And, neither claim 1 nor these steps added over ineligible claim 17 “are directed to an


7
  See also Symantec, 838 F.3d at 1318 (claims may be abstract if, “with the exception of
computer-implemented steps,” they can be “performed by a human, mentally or with pen and
paper”); Symantec, 100 F. Supp. 3d at 383–84, 391–93; Walker Digital, 66 F. Supp. 3d at 508–
10 (“the basic concept of controlled exchange of information” is an abstract idea that has long
been practiced by, for example, “matchmakers and [job] headhunters”). As for the elements
shared between claims 1 and 17, see D.I. 17 at 15–16.


                                                   13
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 18 of 25 PageID #: 1581




improvement in the functioning of a computer” but instead merely add conventional components

“to well-known business practices.” E.g., Affinity Labs., 838 F.3d at 1270 (quotes omitted). As

with the patent in Alice, nowhere does claim 1 “purport to improve the functioning of [a]

computer” versus reciting an abstract idea of using “a generic computer to perform generic

computer functions.” 573 U.S. at 225; see also, e.g., Symantec, 234 F. Supp. 3d at 607.

       Nor is appending to ineligible claim 17 the above “conventional steps” specified “at a

high level of generality” enough to convey eligibility. E.g., Alice, 573 U.S. at 222. The above

steps added to ineligible claim 17—“receiving” a communication, “identifying” it was received,

“accessing” records,” and “performing an outgoing communication” from a specified address—

are nothing more than “‘well-understood, routine, conventional activit[ies]’” that do not render a

patent claim eligible. Id. at 225 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc.,

566 U.S. 66, 73 (2012)). Claim 1 presents only a “conventional ordering of steps” with only

“conventional technology,” which is insufficient. E.g., Two-Way Media Ltd. v. Comcast Cable

Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017). The combination of claim 1 thus recites

nothing more than the abstract idea itself and “add[s] nothing that is not already present when the

steps are considered separately.” Versata, 793 F.3d at 1334; Alice, 573 U.S. at 225.

       Claim 1 thus contains nothing inventive over claim 17, which the Court already held

lacks an “inventive concept” and “merely recites the conventional steps of gathering,

categorizing, organizing, and comparing data.” (D.I. 42 at 9–10.) Claim 1 is thus ineligible.

       D.      The Asserted Dependent Claims to Claim 1 Also Are Patent Ineligible

       As for the dependent claims to claim 1, the added limitations in those claims each also

fail to add any inventive concept or otherwise transform an ineligible idea to patent eligibility.

       Claim 2 is directed to the same abstract idea as claim 17, and simply adds that the user’s




                                                 14
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 19 of 25 PageID #: 1582




identity should be kept with the record of the user’s address. In the jargon of the patent, this is

stated as “defining” the identity of the user (the “first party”) and making a “record” associating

it with the user’s public address. ’284 patent at 22:13–20. For example, “Mary Shelley” would

be noted with her private user address “frankensteinauthor@gmail.com” (or in 19th-century

terms, “24 Chester Square, Belgravia, London”). But noting and recording a user’s identity is

hardly inventive or unconventional—agents have long known the confidential identity of clients,

and people have long written their names in their address books. Claim 2 remains “directed to

the abstract idea of using a proxy to facilitate anonymous communications” (D.I. 42 at 8).

       Claim 3 adds to claim 2 also checking the user’s address book to see that the other

party’s address is in it, a task done with paper address books for centuries. In the patent’s jargon,

the step is stated as “determining” that the address of the outside “second party is associated” in

the “reverse list” (i.e., the address book)8 with the user’s own identity. ’284 patent at 22:21–25.

This is true, of course, for any conventional paper address book where the owner has his or her

name in it—the owner’s identity is “associated” in the address book with the various address

entries. Claim 3 thus does not change or transform the abstract idea of claims 1 and 17, and no

inventive or unconventional or even remotely technical element has been added.9


8
   As defined in the patent, a “reverse list” is the address book that records “at least one
interaction address of a [second party] participant alongside a public interaction address of the
[first party] user, as well as association there between.” Id. at 2:41–47; see also id. 21:49–52,
24:41–44, 26:9–14. That is, it lists addressees with whom a user wants to communicate along
with the user’s own public address. According to the patent, a “reverse list” can be kept as “any
entry in a database, row and/or column in a table or any other type of record for this matter.” Id.
at 2:41–47. Thus, according to the patent, a “reverse list” could be kept as two columns on an
Excel table, or even on a sheet of paper. Id.
9
  Moreover, claim 3 does not add any real limitation over claim 2. Claim 1 already requires
“determining” that the first-party user’s address is associated with the second party’s address in
the “reverse list” address book. ’284 patent at 21:58–61. And claim 2 requires “forming a
record associating” the user’s identity with their address. Thus, if a user’s identity is in the
address book, it would already be “associated” with the outside addresses as claim 3 requires.


                                                 15
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 20 of 25 PageID #: 1583




       Claim 4 takes the same ineligible abstract idea of claims 1 and 17 and merely adds that

the communication must be “attempted,” “incomplete,” “rejected,” interrupted,” or “aborted.”

Id. at 22:27–31. Yet, attempted, incomplete, rejected, interrupted, or aborted communications

have existed for millennia, a point Shakespeare exploited repeatedly 400 years ago. Again, the

abstract idea remains the same, with no inventive concept added or technical problem solved.

The Court has already held that the proxy set up of claim 17 was patent ineligible—adding that

one might engage in a failed communication attempt using that set up does not transform the

ineligible claim into a patent eligible one. Communication failures are not inventive.

       Claim 5 takes the same ineligible abstract idea of claims 1 and 17 and merely adds that

the type of address used must be one from a list of conventional and previously known types,

including a “phone number, instant messaging (IM) name, e-mail address,” etc. Id. at 22:33–41.

Of course, stating that an address must be of a conventional type known in the art cannot qualify

as adding something unconventional or inventive to the claim. The ’284 patent does not purport

to invent the “phone number, instant messaging (IM) name, e-mail address,” etc. The claim

remains directed to the abstract idea of anonymous communications without anything inventive.

       Claim 7 takes the same ineligible abstract idea of claims 1 and 17 and requires that “one

step” extra be added to the method from a list of options. Namely, claim 7 requires that one of

the following steps must be added: (a) “forwarding” the message to the user’s private address,

(b) forwarding “information regarding” the message, (c) “presenting” the public address “to

which said incoming communication was received” (i.e., telling the user which account the

message was sent to), (d) instead “presenting” (i.e., telling the user) the public name, related

metadata, or public identity of the address that received the message, (e) “applying a notification

rule” to the incoming message (e.g., “forward by email” or “send ‘You’ve got mail’ notice”), or




                                                 16
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 21 of 25 PageID #: 1584




(f) “selecting contents for said notification.” Id. at 22:50–23:7. While cloaked in jargon, this

hodgepodge of options adds nothing more than what one would conventionally do if one were

acting as a proxy for anonymous communications—forward the message or information about it,

identify for the user which account or address name the message was sent to, and/or apply a rule

for a notification per the client’s instruction. To practice the proxy method that the Court already

held to be ineligible, one would already expect to forward messages or notifications. Nothing

material is added here, much less something unconventional or inventive—these are all

conventional steps one might already take as a proxy for anonymous communication. And none

of these steps solves a problem unique to computers, or changes the abstract idea here.

       Claim 8 is directed to the same abstract idea as claims 1 and 17, adding only that the

“reverse” address list must include one extra piece of information. Namely, claim 8 requires that

this address book include one of the following: the name or “public identity ” or other data

assigned to the user’s public address (e.g., a user name, or a public identity like “Marilyn

Monroe” for Norma Jeane Baker); a rule for notifying the user of messages or content for that

notice; a user’s default communication preference or alternative preference; or “personal

information” or other “contact information” for the a “second party” with whom the user will

communicate. Id. at 23:11–19. While long-winded, none of these items are unconventional or

inventive. Information about one’s identity, user name, or contacts are common features in any

ordinary paper address book. Indeed, it is difficult to imagine a conventional address book that

does not include “personal information” or other “contact information” (e.g., birthdates, street

addresses, phone numbers, etc.) for contacts. Likewise, it is difficult to imagine a proxy agent

that does not know the “communication preference” of their client or what type of “notification”

to send if a message comes in. Nothing in the claim’s jumble of jargon changes or transforms




                                                 17
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 22 of 25 PageID #: 1585




the underlying abstract idea of a proxy facilitating anonymous communication. Nothing

inventive or unconventional is added, and no technological problem of any type is solved.

       Claim 9 is directed to the same abstract idea of anonymous proxy communication as

above; it merely adds a requirement for who can create the “reverse” address book of the

permitted contacts. Specifically, claim 9 adds that the “reverse” address list must be generated

by the “first party” user, another system user or “operator,” “a third party” to the system, or

“external services providers.” Id. at 23:21–29. But this just covers the universe of who might

ordinarily draft address lists—the client, the agent, third parties, or other service providers. To

practice the proxy method that the Court already held to be ineligible, someone would have to

create the address list recited in claims 1 and 17. That the user, proxy agent, or others would do

so is hardly remarkable, much less a requirement directed to some technological problem in the

field. Claim 9 thus remains “directed to the abstract idea of using a proxy to facilitate anonymous

communications” (D.I. 42 at 8) as the options above are neither inventive nor unconventional.

       Claim 10 is also directed to the same abstract idea for anonymous proxy communication

as above, but, similar to claim 9, it merely adds a requirement for how the “reverse” address

book of the permitted contacts can be generated. Specifically, claim 10 adds that the “reverse list

entry is generated … manually by inputting” addresses, or “upon receiving” a message, or upon

responding with an “outgoing” message, or by “external service providers.” ’284 patent at

23:31–27. Like claim 9, while a jumble of options, each just states obvious, conventional ways

address entries are recorded—manually, when you receive a message (like with a letter), when

you send one out, or by others (e.g., “service providers”). As with claim 9, to practice the proxy

method that the Court already held to be ineligible, the address list recited in claims 1 and 17

would have to be created somehow. That it is required to be done “manually” or “upon receiving




                                                 18
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 23 of 25 PageID #: 1586




said incoming communication” etc. is hardly remarkable, much less a requirement directed to a

technological problem in the field. Claim 10 thus remains “directed to the abstract idea of using

a proxy to facilitate anonymous communications” (D.I. 42 at 8) and nothing inventive is added.

       Claim 11 is also directed to the same abstract idea for anonymous proxy communication

as above, but just adds that the address of the outside party with whom a user is communicating

not be disclosed to the user (or that “at least a portion” of the address entry be kept confidential).

Id. at 23:39–42. Of course, maintaining the confidentiality of communication partners is not

new, as anyone knows who has observed, for example, anonymous bidding at an auction (or who

has been passed a note from a “secret admirer”). The abstract idea of claims 1 and 17 remains

unchanged, nothing inventive or unconventional is added, and no technical problems are solved.

       Claim 13 also is directed to the same abstract idea, but adds the limitations also found in

claims 21 and 33 above—and is ineligible for the same reasons. Namely, claim 13 adds a “rule”

requiring a “predefined response” of either “rejecting a communication,” “recording” it;

“converting” it “to another format,” [or] forwarding it to the “first party” user’s private address.

Id. at 23:55–62. Of course, recording a message, converting it in format, rejecting it, or

forwarding it to its intended recipient are hardly inventive. Messages have long been rejected or

forwarded, memorialized or transcribed. If the proxy of ineligible claim 17 were pressed into

service so as to forward a public communication to a private address, the initial communication

would likely be “recorded” (how else can it be forwarded?), “converted” to another format (from

the original message to the one that is received at the private address), and “forwarded” (from the

public address to the private address). Given the Court’s ruling as to Claim 17, additional claims

that simply require that the proxy be placed into service cannot be said to contain “inventive

concepts.” Nothing inventive, unconventional, or technical is added here.




                                                  19
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 24 of 25 PageID #: 1587




       Claim 14 also is directed to the same abstract idea for anonymous proxy communication,

but instead adds the limitations from claim 23 and 35—and it is ineligible for the same reasons.

Namely, claim 14 adds that a user can designate how communications should be sent. Stated in

terms of the patent’s jargon, claim 14 requires adding a default “communication preference” or

“alternative” preference to (a) a user’s “private” address, (b) a user’s “public” address, or (c) the

“interaction address” of a second party with whom the user communicates. Id. at 23:64–24:9.

As with claims 23 and 35, it is not inventive to indicate how one prefers to communicate. Saying

“forward mail to my lake house in July” or “text me if my phone does not pick up” is not

inventive or unconventional, and it does not solve any technical problem in the field.

       Claim 15 also is directed to the same abstract idea for anonymous proxy communication,

but instead adds the limitations from claims 24 and 37—and it too is ineligible for the same

reasons. Namely, like claim 14 (and 23 and 35 above), claim 15 adds a default “communication

preference,” this time related only to a user’s “public interaction address” (which is determined

during the “pre-interaction” process above). Id. at 24:11–17. Having a communication

preference for one’s address (e.g., saying “send my response by letter” or some other choice), is

neither inventive nor unconventional, nor does it solve a technical problem unique to the field,

and it certainly does not transform or change the abstract idea of using a communication proxy.

       In sum, all of the asserted claims are directed to the same “abstract idea of using a proxy

to facilitate anonymous communications” that the Court held patent ineligible (D.I. 42 at 8–10),

and none of them add any inventive concept to convey eligibility. They are all patent ineligible.

VI.    CONCLUSION

       For the foregoing reasons, Blix’s infringement claim should be dismissed in its entirety.




                                                 20
Case 1:19-cv-01869-LPS Document 51 Filed 01/22/21 Page 25 of 25 PageID #: 1588




                                           Respectfully submitted,
 OF COUNSEL:                               POTTER ANDERSON & CORROON LLP

 Daniel G. Swanson                         By: /s/ Bindu A. Palapura
 Jason C. Lo                                   David E. Moore (#3983)
 Jennifer J. Rho                               Bindu A. Palapura (#5370)
 Raymond A. LaMagna                            Hercules Plaza, 6th Floor
 GIBSON, DUNN & CRUTCHER LLP                   1313 N. Market Street
 333 South Grand Avenue                        Wilmington, DE 19801
 Los Angeles, CA 90071                         Tel: (302) 984-6000
 Tel: (213) 229-7000                           dmoore@potteranderson.com
                                               bpalapura@potteranderson.com
 Cynthia E. Richman
 Amalia Reiss                              Attorneys for Defendant Apple Inc.
 GIBSON, DUNN & CRUTCHER LLP
 1050 Connecticut Avenue, N.W.
 Washington, DC 20036
 Tel: (202) 995-8500

 H. Mark Lyon
 GIBSON, DUNN & CRUTCHER LLP
 1881 Page Mill Road
 Palo Alto, CA 94304
 Tel: (650) 849-5300

 Chris Whittaker
 GIBSON, DUNN & CRUTCHER LLP
 3161 Michelson Drive
 Irvine, CA 92612
 Tel: (949) 451-3800

 Dated: January 22, 2021
 7012034 / 49651




                                      21
